Title: From Thomas Jefferson to Henry Voigt, 3 December 1807
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                            
                            Washington Dec: 3. 1807.
                        
                        Having no other friend in Philadelphia capable of executing my watch-commissions, I am obliged, to trouble you
                            too often with them. I wish to get a gold watch for my grand daughter: not a mere bauble; but one just decently
                            ornamental, but the works of which should be substantially good. a gentleman now in the house with me has a most elegant
                            one, apparently a good one, for which he paid in Paris only 10. Louis or 45. D. if purchased here I suppose it would have
                            cost the double, and I should be quite contented to get such a one for the double. if you can find one within that limit
                            which you can recommend, I will thank you to take it for me; and in recieving information of the cost, it shall be
                            immediately remitted to you. I mentioned this to mr Briggs, by whom I sent you my striking watch for repair, & he has
                            probably mentioned it to you. I salute you with great esteem.
                        
                            Th: Jefferson
                            
                        
                    